            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LUIS CEDILLO,                        :
     Petitioner,                     :
                                     :     No. 1:19-cv-951
     v.                              :
                                     :     (Judge Rambo)
CATRICIA HOWARD,                     :
    Respondent.                      :

                                ORDER

     AND NOW, on this 1st day of August 2019, in accordance with the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
        § 2241 (Doc. No. 1) is DENIED;

     2. The Clerk of Court is directed to CLOSE the above-captioned case;

     3. Any appeal taken from this order is deemed frivolous and not in good faith.




                                     s/Sylvia H. Rambo
                                     SYLVIA H. RAMBO
                                     United States District Judge
